728 N.W.2d 862 (2007)
Mary KIRKALDY and William Kirkaldy, Plaintiffs-Appellants,
v.
CHOON SOO RIM, M.D., Rim & Sol, M.D., P.C., Raina M. Ernstoff, M.D., and Raina M. Ernstoff, M.D., P.C., Defendants-Appellees.
Docket No. 129128. COA No. 225735.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the June 7, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on May 10, 2007, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address (1) whether filing a medical malpractice complaint with a defective affidavit of merit can toll the statute of limitations; (2) whether a defect in an affidavit of merit filed with a medical malpractice complaint can be cured without refiling the complaint; and (3) whether Geralds v. Munson Healthcare, 259 Mich.App. 225, 673 N.W.2d 792 (2003), was correctly decided. The parties shall submit supplemental briefs no later than April 27, 2007 addressing the issues mentioned above. They should avoid submitting mere restatements of the arguments made in their application papers.
The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., Michigan Health and Hospital Association, and Michigan State Medical Society are invited to file briefs amicus curiae no later than April 27, 2007. Other persons or groups interested in the determination of the issues presented in this case may move *863 the Court for permission to file briefs amicus curiae.